Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 10 recites “an inside diameter of the band and the outer diameter of the piston foam a cavity.”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a metallic band 15 surrounding the outer diameter of the piston” in the last paragraph. It is unclear whether the metallic band 15 surrounds the outer most diameter of the piston 12 or the metallic band is disposed in a groove formed on the outer periphery of the piston 12. Appropriate correction is required.    
Claim 10 recites “an inside diameter of the band 15 and the outer diameter of the piston 12 foam a cavity.” Figures 2-5, 7-10, and 12-15 show the seal 15 is disposed in a groove formed on the outer periphery of the piston 12. It is unclear how a cavity forms when the seal 15 surrounds the outer diameter of the piston 12. The claim does not provide a discernible boundary for the limitation “outer diameter of the piston”, and thus one of ordinary skill in the art would not be able to draw a clear boundary between what is, and is not, covered by the claim. Appropriate correction is required. 
Claim 11 recites “an outer diameter of the band 15 is smaller than the outer diameter of the piston 12 during piston extension.” If the outer diameter of the band is smaller than the outer most diameter of the piston, then during operation outer diameter of the band will not slide against the inner diameter of the bore of the tensioner body, and thus there will not be any sealing effect. The meaning of the limitation is unclear. Appropriate correction is required.      
Claim 12 recites “a pressure activated metallic seal” in line 1. It is unclear how the sealing is achieved. Appropriate correction is required. 
Claim 12 recites “a metallic seal” in line 1 and “a metallic band” in last line. It is unclear whether the “metallic seal” and “metallic band” are the same or different components. Appropriate correction is required.   
Claim 12 recites “a metallic band shaped to fit around an outer diameter of the piston” in the last line. It is unclear whether the metallic band is fitted on the outer most diameter of the piston or the metallic band is disposed in a groove formed on the outer periphery of the piston. Appropriate correction is required.    
Claim 15 recites “a tensioner body” in line 1 and 2. It is unclear whether the invention has one or two tensioner body. Appropriate correction is required.  
Claim 1 recites the limitation "the piston" in paragraphs 5 and 6. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claims 1, 12, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
The omitted essential elements for the claims are as follows.
Claim 1 recites “the metallic band 15 forms a seal between an outer surface of the piston 12 and the tensioner body when pressure builds in hydraulic chamber.” The spiral wound band with overlapping ends is disposed in a groove formed on the outer periphery of the piston. The outer diameter of the band is made smaller than the outer most peripheral diameter of the piston, such that during operation high pressure oil acts on the inside diameter of the band to expand the band and form a seal to prevent leaking of oil from high pressure chamber. The spiral wound band with overlapping ends facilitates expansion of the band when the high pressure oil acts on the inside diameter of the band, and slides against the inner diameter of the bore, and thus forms a seal between an outer surface of the piston and the tensioner body.     
The omitted essential elements are (a) spiral wound band with overlapping ends is disposed in a groove formed on the outer periphery of the piston, and (b) the outer diameter of the band is made smaller than the outer most peripheral diameter of the piston. 
The invention would not function without the omitted elements and the structural cooperative relationship among the elements when subjected to fluid pressure. Appropriate correction is required.  
    
Claim 12 recites “A pressure activated metallic seal” in line 1. It is unclear how the sealing is achieved. The spiral wound band with overlapping ends is disposed in a groove formed on the outer periphery of the piston. The outer diameter of the band is made smaller than the outer most peripheral diameter of the piston, such that during operation high pressure oil acts on the inside diameter of the band to expand the band and form a seal to prevent leaking of oil from high pressure chamber. The spiral wound band with overlapping ends facilitates expansion of the band when the high pressure oil acts on the inside diameter of the band, and slides against the inner diameter of the bore, and thus forms a seal between an outer surface of the piston and the tensioner body.     
The omitted essential elements are (a) spiral wound band with overlapping ends is disposed in a groove formed on the outer periphery of the piston, and (b) the outer diameter of the band is made smaller than the outer most peripheral diameter of the piston. 
The invention would not function without the omitted elements and the structural cooperative relationship among the elements when subjected to fluid pressure. Appropriate correction is required.

Claim 15 recites “step of activating the band to create a seal between the piston and the tensioner body to reduce leakage.” The spiral wound band with overlapping ends is disposed in a groove formed on the outer periphery of the piston.  The outer diameter of the band is made smaller than the outer most peripheral diameter of the piston, such that during operation high pressure oil acts on the inside diameter of the 
The omitted essential elements are the outer diameter of the band is made smaller than the outer most peripheral diameter of the piston, and spiral wound band with overlapping ends is disposed in a groove formed on the outer periphery of the piston. 
The invention would not function without the omitted elements and the structural cooperative relationship among the elements when subjected to fluid pressure. Appropriate correction is required.

Claim(s) 11, 12, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted essential structural cooperative relationships in the claims are as follows.
Claim 11 recites “an outer diameter of the band is smaller than the outer diameter of the piston during piston extension.” The spiral wound band with overlapping ends is disposed in a groove formed on the outer periphery of the piston. The outer diameter of the band is made smaller than the outer most peripheral diameter of the 
The omitted essential structural relationships are how the diameter differences of the spiral wound band with overlapping ends and the piston result in effective sealing during piston extension. The spiral wound band with overlapping ends facilitates expansion of the band when the high pressure oil acts on the inside diameter of the band, and slides against the inner diameter of the bore, and thus forms a seal between an outer surface of the piston and the tensioner body. 
The invention would not function without the omitted structural cooperative relationship among the elements, that is, the expansion of the spiral wound band with overlapping ends when subjected to fluid pressure. Appropriate correction is required.     

Claim 12 recites “A pressure activated metallic seal” in line 1. It is unclear how the sealing is achieved. The spiral wound band with overlapping ends is disposed in a groove formed on the outer periphery of the piston. The outer diameter of the band is made smaller than the outer most peripheral diameter of the piston, such that during operation high pressure oil acts on the inside diameter of the band to expand the band and form a seal to prevent leaking of oil from high pressure chamber. The spiral wound band with overlapping ends facilitates expansion of the band when the high pressure oil acts on the inside diameter of the band, and slides against the inner diameter of the bore, and thus forms a seal between an outer surface of the piston and the tensioner body.     
omitted essential structural cooperative relationships are how the diameter differences of the spiral wound band with overlapping ends and the piston result in effective sealing during operation. 
The invention would not function without the omitted elements and the structural cooperative relationship among the elements when subjected to fluid pressure. Appropriate correction is required.    
  
Claim 15 recites “step of activating the band to create a seal between the piston and the tensioner body to reduce leakage.” The spiral wound band with overlapping ends is disposed in a groove formed on the outer periphery of the piston.  The outer diameter of the band is made smaller than the outer most peripheral diameter of the piston, such that during operation high pressure oil acts on the inside diameter of the band and activate the band to expand and form a seal against the inner diameter of the bore to prevent leaking of oil from high pressure chamber. The spiral wound band with overlapping ends facilitates expansion of the band when the high pressure oil acts on the inside diameter of the band, and slides against the inner diameter of the bore, and thus forms a seal between an outer surface of the piston and the tensioner body.     
The omitted essential structural cooperative relationships are how the diameter differences of the spiral wound band with overlapping ends and the piston result in effective sealing during operation. 
The invention would not function without the omitted elements and structural cooperative relationships of the elements when the band is activated by high pressure fluid. Appropriate correction is required.       


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,628,701 (Dembosky et al) in view of US 8,814,175 (Tohdoh). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, Dembosky discloses a hydraulic tensioner (Figures 2-9), comprising: 
a tensioner body (10) having a bore (48) in fluid communication with a source of pressurized fluid through an inlet (54) (pressurized fluid source is oil pump; Col.4, L39-50);  
a hollow piston (56) slidably received within the bore and having an outer diameter (Col.4, L49-54); 
a hydraulic pressure chamber (58) defined by the hollow piston and the bore of the tensioner body (Col.4, L49-51; Figures 2 and 5); 
a piston spring (68) received within the hydraulic pressure chamber for biasing the piston away from the inlet (Col.4, L57-59; Figures 2 and 5); and 
metallic (lacks disclosure) band (40) surrounding the outer diameter of the piston, wherein the metallic band forms a seal between an outer surface of the piston and the tensioner body when pressure builds in the hydraulic pressure chamber (sealing element 40 is a band positioned in a groove around the piston 56 and during operation the sealing element slides against the lateral wall of the chamber 52 to prevent leakage of fluid; Col.4, L59-61.)
	Dembosky discloses the claimed invention except for the material of the seal ring. Tohdoh teaches it is well known the art to have seal ring 1 made of metal that provides sealing when subjected to fluid pressure (abstract; Figures 1-6). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to replace the seal 40 of Dembosky with a metal band seal ring of Tohdoh and in the substitution one of ordinary skill in the art would have recognized that the results were predictable for an effective sealing.            
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
	Applicants do not point, with particularity, to claim language the invention.

As to claim 2, Dembosky discloses the hydraulic tensioner of claim 1, wherein the seal is formed when hydraulic pressure in the hydraulic pressure chamber biases the seal toward the tensioner body such that the seal reduces leakage from a clearance gap between the tensioner body and the piston (sealing element 40 seals between the outside of piston 56 and the inner wall of chamber 52; Figure 2.)  

As to claim 3, Dembosky discloses the hydraulic tensioner of claim 1, wherein the band is circularly wound (40 in Figure 2.)  

As to claim 4, the combination teaches the hydraulic tensioner of claim 3, wherein the band has an angled cross-section (seal ring of Tohdoh has an angled cross-section, the free end of the two legs when extended toward each other make an angle). 
 
As to claim 5, Dembosky discloses the hydraulic tensioner of claim 1, wherein an end of the piston (56) adjacent a portion of the piston that the band (40) surrounds has a smaller outer diameter than a portion of the piston on an opposite side of the portion of the piston that the band surrounds (sealing element 40 sits in a groove 66 on the outer diameter of piston 56, and hence the inner diameter of the groove 66 is smaller than the outer diameter of the piston 45 to the opposite end where there is no seal band 40; Figure 2 ).  

As to claim 7, Dembosky discloses the hydraulic tensioner of claim 6, wherein the band has a straight cross-section (Figure 7).  

As to claim 9, Dembosky discloses the hydraulic tensioner of claim 1, wherein the piston has at least one hole 66 drilled perpendicular to a central axis of the piston and the metallic band 40 covers the at least one hole when the metallic band surrounds the outer diameter of the piston (Figure 4).  

As to claim 10, Dembosky discloses the hydraulic tensioner of claim 1, wherein an inside diameter of the band and the outer diameter of the piston form a cavity (space between seal 40 and the piston defines the cavity; Figure 4.)  

As to claim 11, Dembosky discloses the hydraulic tensioner of claim 1, wherein an outer diameter of the band is smaller than the outer diameter of the piston during piston extension (Figure 2).  

As to claim 12, Dembosky discloses (Figures 2-9) a pressure activated metallic (lacks disclosure) seal (40) for a hydraulic tensioner (10) comprising a tensioner body (50) having a bore (48) in fluid communication with a source of pressurized fluid through an inlet (54) (pressurized fluid source is oil pump; Col.4, L39-50); a hollow piston (56) slidably received within the bore (48) and having an outer diameter (Col.4, L49-54), a hydraulic pressure chamber (58) defined by the hollow piston and the bore of the tensioner body (Col.4, L49-51; Figures 2 and 5), and a piston spring (68) received within the hydraulic pressure chamber for biasing the piston away from the inlet (Col.4, L57-59; Figures 2 and 5), comprising: 
a metallic (lacks disclosure) band (40) shaped to fit around an outer diameter of the piston (Figures 2-3).  
	Dembosky discloses the claimed invention except for the material of the seal ring. Tohdoh teaches it is well known the art to have seal ring 1 made of metal that provides sealing when subjected to fluid pressure (abstract; Figures 1-6). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Applicants do not point, with particularity, to claim language the invention.

As to claim 13, the combination teaches the pressure activated metallic seal of claim 12, wherein the band is circularly wound and has an angled cross-section (when modified, the seal ring of Tohdoh surrounds the piston; seal ring of Tohdoh has an angled cross-section, the free end of the two legs when extended toward each other make an angle.)  

As to claim 15, Dembosky discloses a method of reducing leakage between a piston (56) and a tensioner body (50) in a hydraulic tensioner (10) comprising 
a tensioner body (50) having a bore (48) in fluid communication with a source of pressurized fluid through an inlet (54) (pressurized fluid source is oil pump; Col.4, L39-50), 
a hollow piston (56) slidably received within the bore (48) and having an outer diameter (Col.4, L49-54), 
a hydraulic pressure chamber (58) defined by the hollow piston and the bore of the tensioner body (Col.4, L49-51; Figures 2 and 5), 

a metallic (lacks disclosure) band (40) surrounding the outer diameter of the piston (Figures 2-3), 
comprising the step of activating the band to create a seal between the piston and the tensioner body such that the seal reduces leakage of oil from the hydraulic pressure chamber (sealing element 40 is a band positioned in a groove around the piston 56 and during operation the sealing element 40 slides against the lateral wall of the chamber 52 to prevent leakage of fluid; Col.4, L59-61.)
	Dembosky discloses the claimed invention except for the material of the seal ring. Tohdoh teaches it is well known the art to have seal ring 1 made of metal that provides sealing when subjected to fluid pressure (abstract; Figures 1-6). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to replace the seal 40 of Dembosky with a metal band seal ring of Tohdoh and in the substitution one of ordinary skill in the art would have recognized that the results were predictable for an effective sealing.            
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Applicants do not point, with particularity, to claim language the invention.

As to claim 16, the combination teaches the method of claim 15, wherein the step of activating the band comprises the substep of biasing the band toward the tensioner body, wherein hydraulic pressure in the hydraulic pressure chamber biases the band   

Claim(s) 6, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,628,701 (Dembosky et al) in view of US 8,814,175 (Tohdoh) and further in view of US 2013-0082447 (Evans et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claims 6 and 8, Evans teaches it is well known in the art to have the gasket 10 (Figures 1-5) made of spirally wound with beginning portion and end portion overlap to provide effective sealing. Evans also teaches the gasket 10 has straight cross section (Figures 2 and 5). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of Dembosky modified with Evans  
[claim 6] a spirally wound seal ring,  
[claim 8] the band has first and second end, and the first and second end overlap, and
[claim 14]  the band is spiral wound and has a straight cross-section.  
as taught by Owen since the claimed invention is merely a combination of known elements (such as providing spiral wound seal with overlapping ends, and the seal has straight cross section), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.       
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675